  Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 1 of 8




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

TRUSTEES OF THE I.U.O.E. LOCAL 478 ANNUITY :
FUND, TRUSTEES OF THE OPERATING !
ENGINEERS LOCAL 478 TRAINING AND SKILL '
IMPROVEMENT FUND, TRUSTEES OF THE I.U.O.E: !                                         CiviI Action No.
LOGAL NO. 478 HEALTH BENEFITS FUND, ¡
TRUSTEES OF THE I.U.O.E. LOCAL 478 PENSION :
FUND, TRUSTEES OF THE I.U.O.E. LOCAL 478I,
SUPPLEMENTAL UNEMPLOYMENT. BENEFITS, .
FUND AND I.U.O.E. LOCAL UNION NO.478       !

                                                                               i
               Plaintiffs,

vs.

DT&S TRUCKING, LLC, T&S POOL WATER, LLC,                                             April 12,2019
DAVID SEKELSKY, INDIVIDUALLY, AND TERRY
SEKELSKY, IN DIV¡DUALLY


               Defendant.


                                                    GOMPLAINT

PARTIES

       1.      Plaintiffs Trustees of the |.U.O.E. Local 478 Annuity Fund, Operating

Engineers Local 478 Training and Skill lmprovement Fund, I.U,O.E. Local No. 478

Health Benefits Fund, |.U.O.E. Local 478 Pension Fund, and the |.U,O,E. Local 478

Supplemental Unemployment Benefits Fund (hereinafter referred to as the "Funds") are

Trustees of   a multi-employer employee benefit plan as those terms are defined                                                      in

Sections 3(3) and 3(37) of the Employee Retirement lncome Security Act                                                  of 1974,
(hereinafter referred to as "ËRlSA," 29 U.S.C. Sections 1002(3) and (37)). The Funds




                                                             1


                                       ROBERT M, CHEVERIE & ASSOCIATES, RC,
coMMERCECENTERONE   '   333EASTRIVEFDRIVE.SUlrElol . EASTHARTFORD,CT 06108. (860)290-9610.   FAX(S6O)290-9611   .   JUR|SNO.4O5719
 Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 2 of 8




are established and maintained by Restated Agreements and Declarations of Trust and

by a Collective Bargaining Agreement between the l.U.O.E. Local Union No. 478 and

Defendant DT&S Trucking, LLC (hereinafter referred to as "DT&S Trucking"). The

Funds are administered at 1965 Dixwell Avenue, Hamden, Connecticut 06514.

         2.       Plaintiff LU.O.E. Local Union No. 478 (hereinafter referred to as the

"Union") is a labor organization within the meaning of Section 2(5) of the National Labor

Relations Act, 29 U.S.C. Section 152(5).

         3,       The Defendant, DT&S Trucking is doing business under the laws of the

State of Connecticut, with a business address of 6 Lisa Drive, Shelton, CT 06484. Upon

information and belief, DT&S Trucking is an unregistered trade name of at least one of

Defendants David Sekelsky, Terry Sekelsky, or T&S Pool Water, LLC. DT&S Trucking

transacts business in the State of Connecticut as a contractor or subcontractor in the

construction industry and at all times herein was an "employer in an industry affecting

commerce" as defined              in Sections 501(l), (3) and 2(2) of the Labor-Management
Relations Act ("LMRA"), 29 U.S.C. Sections 142(l), (3) and 152(2); Sections 3(5), (9),

(11),   (1   2)and(14)of ERISA,29 U.S.C. Sections 1002(5), (9), (11), (1 2)and (14); and

Section 3 of the Multi-Employer Pension Plan Amendments Act of 1980, 29 U.S.C.

Section 1001(a).

         4.       The Defendant, T&S Pool Water, LLC (hereinafter referred to as "T&S

Pool" is doing business under the laws of the State of Connecticut with a principal place

of business of 6 Lisa Drive, Shelton, CT 06484. Upon information and belief, T&S Pool

shares this principal place of address with DT&S Trucking. Based upon its relationship



                                                            2

                                    ROBËRT M, CHEVERIE & ASSOC¡ATES, P.C.
 CoMMERCECENTERONE   .33SEASTRIVERDRIVE. SUITE10l . EASTHARTFORD,CT 06108. (860)290-9610. FAX(860)290-9611   .   JUR|SNO.405719
 Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 3 of 8




with DT&S Trucking, T&S Pool shares a single employer and/or alter ago and/or double

breasting relationship with DT&S Trucking.

        5.      The Defendants, Terry A. Sekelsky and David Sekelsky, are,                                              upon

information and belief, individuals who are owners of both DT&S Trucking and T&S

Pool.


JURISDICTION AND VENUE

        6.      This Court has jurisdiction of this action under Section 301 of the LMRA,

29 U.S.C. Section 185(a) and under Sections 502 and 515 of ERISA,29                                                   U,S.C.

Sections 1132 and 1145. This is an action for breach of                             a Collective               Bargaining

Agreement between an employer and a labor organization representing employees in

an industry affecting commerce, and an action to collect delinquent employer
contributions due to employee benefit plans under the terms of a Collective Bargaining

Agreement and ERISA.

Count I lB                        tive Ba                                 and                                       me

        7.      The Plaintiffs hereby incorporate by reference Paragraphs 1-6 of the

Complaint as fully set herein.

        B.      Defendant DT&S Trucking entered                          into a Collective                      Bargaining

Agreement with the Union establishing the terms and conditions of DT&S Trucking's

employees in work covered by the Collective Bargaining Agreement.

        g.       Pursuant to the Collective Bargaining Agreement, Defendant DT&S

Trucking is required to pay to the Funds and the Union certain sums of money for each




                                                        3

                                   ROBERT M. CHEVERIE & ASSOCIATES, P.C.
                                              . EASÍHARTFORD,CT 06108. (860)290-9610.
 CoMMÊRCECENTERONE. SSSEASTR|VERDRIVE. SUITE101                                         FAX(860)290-9611   .   JURISNO.405719
 Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 4 of 8




hour worked by employees of the Defendant DT&S Trucking in employment covered by

the Collective Bargaining Agreement.

       10.      Said Agreement also binds DT&S Trucking to the Funds' Collection

Policy, which provides for interest, liquidated damages, reasonable attorney's fees, and

sheriff and court costs to be imposed with any contributions that are not timely paid.

        11.     On or around September 2018, the Funds, the Union, DT&S Trucking,

and Terry A. Sekelsky executed an lnterim Settlement Agreement whereby DT&S

Trucking agreed        to pay the Funds and the Union a total of $35,423.71 including
contributions for the months of May through July 2017 and January through May 2018

aswell asauditdisclosuresintheamount of $2,159.86, and interestoverthecourseof

the agreement in the amountof $1,981.38.

       12.      The lnterim Settlement Agreement required DT&S Trucking to submit six

(6) monthly payments of $500,00, with the first payment being due on July 1, 2018 and

the final payment being due December 1,2018.

       13.     The lnterim Settlement Agreement also included a Personal Guaranty

signed by Terry A. Sekelsky, guaranteeing punctual payments of all sums due by DT&S

Trucking to the Funds and Union.

       14.     The lnterim Settlement Agreement stated that upon completion of these

payments, the Parties would modify the Schedule A to reflect the new balance owed.

       15.      DT&S Trucking submitted five (5)                         of the six (6) payments                      totaling

$2,500.00, leaving a balance of $32,923.71 remaining owed under the Agreement,




                                                           4

                                   ROBERT M. CHEVERIE & ASSOCIÂtrES, P.G.
CoMMERCÊCENTÊBONE   .333EASTRIVERDRIVÊ. SU|TE101 . EASTHARTFORO,CT 06108. (860)290-9610. FAX(860)290-9611   .   JUR|SNO.4O5719
 Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 5 of 8




       16.      DT&S Trucking has defaulted on the agreement by failing to submit the

final monthly payment in the amount of $500.00. Since DT&S Trucking is in breach of

this Agreement, the entire balance of $32,923.71 is now due and owing.

        17.     DT&S Trucking has failed to respond to correspondence from Plaintiffs'

Counsel regarding payment               of the final            settlement payment,                    or to execute a
subsequent Settlenrent Agreement. Failure to pay the amounts owed to the Funds and

the Union as described in Paragraphs 14-16 is a breach of the lnterim Settlement
Agreement and Collective Bargaining Agreement.

        18.     DT&S Trucking's failure to pay benefit contributions, interest, and audit

disclosures as required under the Collective Bargaining Agreement is further a breach

of the Collective Bargaining Agreement between DT&S Trucking and Plaintiff LU.O.E

Local Union No. 478.

        19.      Pursuant to the Collective Bargaining Agreement, DT&S Trucking is liable

to the Plaintiffs for all unpaid delinquent Funds contributions, Union dues, interest on

the unpaid contributions and dues, liquidated damages provided for in the                                                       Plan,

reasonable attorney's fees, costs of this action, and such other legal and equitable

relief as the Court deems appropriate.

COUNT ll (Delinquent Contributions under ERISA)

        20.      The Plaintiffs hereby incorporate by reference Paragraphs 1-19 of the

Complaint as fully set herein.




                                                            5

                                   FOBERT M. CHEVERIE & ASSOCIATES, P.C.
 ooMMERCECENTERONE. S3SEASTR|VERDRTVE. SU|TEr0l   .   EASTHARTFOFD,CT   06108. {860)290-9610.   FAX(8ô0}290-9611   .   JUR|SNO.405719
 Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 6 of 8




        21.      DT&S Trucking's failure to pay the amounts owed to the Funds and the

Union is a violation of ERISA 29 U.S. Code S 1145 requiring contributions to be made

to multiemployer plans under the terms of a Collective Bargaining Agreement.

        22.      Pursuant      to 29      U.S.C. 1132(9) (2) and the Collective Bargaining

Agreement, DT&S Trucking is liable to the Plaintiffs for all unpaid delinquent Funds

contributions, Union Dues, interest on the unpaid contributions and dues, liquidated

damages provided for in the Plan, reasonable attorney's fees, costs of this action, and

such other legal and equitable relief as the Court deems appropriate.

COUNT lll (Alter eqo and/or single emplover and/or double breasted relationship)

        23.      Plaintiffs hereby incorporate                    by reference            Paragraphs 1-22                   of   the

Complaint as fully set forth herein.

        24.      Upon information and belief, T&S Pool shares an alter ego and/or single

ennployer and/or double breasted relationship with DT&S Trucking. This relationship is

based upon their common management, centralized control of labor relations and

common ownership, and common address of business.

        25.      Based upon the alter ego and/or single employer and/or double breasted

relationship that exists between T&S Pool and DT&S Trucking, T&S Pool is bound to

the CBA between the Union and DT&S Trucking and is liable for the debts of DT&S

Trucking and is thus liable for contributions to the Funds under the terms of the CBA.




                                                              6

                                   ROBERT M. CHEVERIE & ASSOCIÂtrËS, P"C.
 GoMMERCECENTERONE.333EASTRIVERDRIVE.   SU|TE10l   .   EASTHARTFORD,CT 06108. (860)290-9610. FAX(860)290-9611   .   JUFISNO.405719
 Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 7 of 8




WHEREFORE, Flaintiff Funds pray for judgment as follows:

       A.       Ordering Defendants DT&S Trucking, T&S Pool, David Sekelsky, and
                Terry Sekelsky to make payment on the balance of the settlement
                agreement in the amount of $32,923.71.

        B.      Ordering Defendants DT&S Trucking, T&S Pool, David Sekelsky, and
                Terry Sekelsky to submit monthly reports and any unpaid contributions
                that become due during the pendency of the Complaint until the issuance
                of a judgment.

        C.      Ordering Defendants DT&S Trucking, T&S Pool, David Sekelsky, and
                Terry Sekelsky to submit payments for contributions discovered as due,
                through their monthly reporting or otherwise, during the pendency of the
                Complaint until the issuance of a Judgment.

        D.       Ordering Defendants DT&S Trucking, T&S Pool, David Sekelsky, and
                 Terry Sekelsky be required to pay liquidated damages and interest on the
                 amount due accrued from the date of the delinquency until the date of
                 payments for any contributions that are due, become due, or are
                 othenruise discovered during the pendency of the Complaint until the
                 issuance of a Judgment.

        E.       Ordering Defendants DT&S Trucking, T&S Pool, David Sekelsky, and
                 Terry Sekelsky be required to pay the reasonable attorney fees and costs
                 incurred by the Plaintiffs in connection with this litigation.

        F.       For sucl"t further relief as the Court may deem appropriate.

        DATED at East Hartford, Connecticut, this 12th day of April 2019.

                                                                                         Respectfu ly submitted, I




                                                                                         /s/ Gregorv S. Campora
                                                                                         Gregory S. Campora, Esq.
                                                                                         ROBERT M. CHEVERIE &
                                                                                         ASSOCIATES, P.C.
                                                                                         Commerce Center One
                                                                                         333 East River Drive, Suite 10'1
                                                                                         East Hartford, CT 06108-4206
                                                                                         Tele. No.: (860) 290-9610
                                                                                         Fed. Bar # c123775
                                                                                         ATTORNEY FOR PLAINTIFFS



                                                                                  7

                                           ROBERT M. CHEVERIE & ASSOCIATES, P.C.
 CoMMEHCE CENTER ONË   .   333 EAST F|VER DRTVE   .   SUTTE   1   01   .   EAST HARTFORD, CT 061   08   .   (8ô0) 290-961   0   .   FAX (860) 290-961   1   .   JURIS NO. 40571   I
  Case 3:19-cv-00546-JCH Document 1 Filed 04/12/19 Page 8 of 8




                                     CERTIFICATE OF SERVICE


      This is to certify that a copy of the foregoing Complaint has been served by

certified mail, as required by Section 502(h) of the Employee Retirement lncome

Security Act of 19V4,29 U.S.C. Section 1132(h), this 12th day of April 2019, on the

following:


Secretary of the Treasury
INTERNAL REVENUE SERVICE
P.O. Box 13163
Baltimore, MD 21203
Attn: Employee Plans

Secretary of Labor
200 Constitution Avenue, N.W.
Washington, D.C.20210
Attn: Assistant Solicitor for Plan
        Benefits SecuritY




                                                               /s/ Greqory S. Campora
                                                               Gregory S. Campora, Esq.




                                                          I
                                    ROBERT M, CI-IEVERIE & ASSOCIATES, P.C.
  coMMERCECENTÊRONE.3S3EASTR|VERoR|VE. SU|TE101 . EASTHARTFORD,CT 06108. (860)290-9610.   FAX(860)290-9611   .   JUR|SNO.405719
